OHIEE JUSTICE ROBERTSON
delivered the opinion oe the court.
Mollie Shuck, represented as an elegant and accomplished lady, sued her husband, Sol. Shuck, for a divorce a vinculo, on the statutory ground of “confirmed habit of drunkenness on the part of the husband of not less than one year’s duration, accompanied with a wasting of his estate, and without any suitable provision for the maintenance of his wife and children.” He resisted the divorce, and after full preparation the chancellor dismissed her petition. This appeal seeks a reversal of that decree.
The testimony preponderates decidedly in support of the . charge of a confirmed habit of drunkenness for more than a year.
In like manner, it sufficiently proves a wasting of his only estate, which consisted of his mental and physical faculties, and of the want also of a suitable provision for such a woman and their only child, a son about seven years old. The provision contemplated by the statute is an assured maintenance by the husband’s own means, and not, as in this case, dependence on a precarious and contingent expectancy from his generous father, or her own father or kindred.'
No such hope of extraneous and uncertain support can be adjudged a suitable provision by the husband, as prescribed by the statute.
Wherefore the judgment is reversed, and the cause remanded with instructions to decree the relief sought by the appellant.